FILED
                              NOT FOR PUBLICATION                           FEB 26 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 RENE DOMINGUEZ-CIENFUEGOS;                        No. 07-73170
 SAMIA ELIZABETH DOMINGUEZ-
 RAMIREZ,                                          Agency Nos. A095-306-322
                                                               A095-306-323
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Rene Dominguez-Cienfuegos and Samia Elizabeth Dominguez-Ramirez,

husband and wife and natives and citizens of Mexico, petition pro se for review of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
the Board of Immigration Appeals’ (“BIA”) order denying their motion to reopen.

Our jurisdiction is governed by 8 U.S.C. § 1252. We deny in part and dismiss in

part the petition for review.

       Petitioners do not raise any arguments concerning the BIA’s dispositive

determination that petitioners were not prima facie eligible for relief because they

failed to depart within the voluntary departure period. See 8 U.S.C. § 1229c(d)

(failure to depart voluntarily within the time period specified results in a ten-year

bar to certain forms of relief, including cancellation of removal); De Martinez v.

Ashcroft, 374 F.3d 759, 762-64 (9th Cir. 2004). Petitioners therefore have waived

any challenge to the BIA’s decision. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259 (9th Cir.1996) (issues not specifically raised and argued in a party’s opening

brief are waived).

       To the extent petitioners challenge the BIA’s February 5, 2007, order

dismissing their underlying appeal, we lack jurisdiction because this petition for

review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315
F.3d 1186, 1188 (9th Cir. 2003).

       PETITION FOR REVIEW DENIED in part; DISMISSED in part.




JTK/Research                               2                                     07-73170